Title: To John Adams from James Swan, 4 December 1775
From: Swan, James
To: Adams, John


     
      Watertown 4 Decr. 1775
      Sir
     
     By a resolve of Congress the 18th of Oct. last, I perceive the Sufferers by fire and Seizures, occasion’d by the Enemy, are invited to lay their loss before them. For that reason I now trouble you, as one of the Committee.
     You are doubtless acquainted with the General damage from the fire, which happen’d last May, in the Town dock of Boston, caused by Genl. Gage’s 47s. or Tarring and Feathering Regiment, making Cartrages in one of the Stores, which was improv’d as a Barrack; and which might have been prevented from Spreading, had not he very lately before that time, taken the Command from the Fire Wards, appointed by the Town, and vested it in the persons of known Tories; fixed locks upon the Doors, and Centries at each of the Engine Houses: So that before the people cou’d go to Gage, be admitted to his presence for Orders to obtain the Engines; who were directed by him to the New Captains, and then the Captains to their respective Wards, that, I say before these things cou’d be done, the fire was communicated far, and the Soldiers wou’d not permit the Inhabitants to assist in extinguishing it; by which means I became a loser in about £100 Sterling by the distruction of the Store which I improv’d, leading down on Treats wharf. My loss was in merchandize. The Warehouse belong’d to A. Oliver Esqr, of Salem, who with the Honl. John Hancock Esq., Mr. Fairweather, Mr. Ben Andrews and Eliakim Hutchinson, were the principal Sufferers in the Buildings.
     I know not, whether it is meant to indemnify the Sufferers: nor can I say, that from the hopes of such indemnification I am now induc’d to write you, so much, as to comply with the desire of Congress.
     If this is not sufficiently authenticated, I can send you the particulars. I am, with respect, Sir Your mo. obd. Sevt.
     
      Jams. SwanDepy to Treas. Gardner
     
    